UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7749


DANTE A. JONES,

                  Plaintiff - Appellant,

          v.

WARDEN    KATHLEEN   GREEN;    DARRYL    WEBSTER,          Facility
Administrator; JON R. SCRAMLIN; WILLIAM DOYLE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-00944-ELH)


Submitted:   February 20, 2014              Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dante A. Jones, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dante     A.    Jones   appeals    the    district       court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed     the    record    and    find        no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Jones v. Green, No. 1:13-cv-00944-ELH (D. Md. Sept.

25, 2013).      We deny Jones’s motion for appointment of counsel.

We   dispense   with       oral   argument    because      the    facts   and    legal

contentions     are   adequately      presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2